 



Exhibit 10.2
AMENDED AND RESTATED
AMB 2005
NONQUALIFIED DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1. DEFINITIONS     1  
 
               
 
  1.1   “ Account Balance”     1  
 
  1.2   “ Accounts”     2  
 
  1.3   “ Administrator”     2  
 
  1.4   “ Annual Bonus”     2  
 
  1.5   “ Annual Company Contribution Amount”     2  
 
  1.6   “ Annual Company Matching Amount”     2  
 
  1.7   “ Annual Deferral Amount”     2  
 
  1.8   “ Annual Installment Method”     2  
 
  1.9   “ Base Annual Salary”     2  
 
  1.10   “ Beneficiary”     2  
 
  1.11   “ Beneficiary Designation Form”     3  
 
  1.12   “ Board”     3  
 
  1.13   “ Change in Control”     3  
 
  1.14   “ Change in Control Benefits”     3  
 
  1.15   “ Claimant”     3  
 
  1.16   “ Code”     3  
 
  1.17   “ Committee”     4  
 
  1.18   “ Company”     4  
 
  1.19   “ Company Contribution Account”     4  
 
  1.20   “ Company Matching Account”     4  
 
  1.21   “ Deduction Limitation”     4  
 
  1.22   “ Deferral Account”     4  
 
  1.23   “ Director”     4  
 
  1.24   “ Directors Fees”     4  
 
  1.25   “ Disability”     4  
 
  1.27   “ Disability Benefits”     5  
 
  1.28   “ Election Form”     5  
 
  1.29   “ Employee”     5  
 
  1.30   “ Employer(s)”     5  
 
  1.31   “ ERISA”     5  
 
  1.32   “ Equity Plan”     5  
 
  1.33   “ Exchange Act”     5  
 
  1.34   “ Fair Market Value”     5  
 
  1.35   “ First Plan Year”     5  
 
  1.36   “ Fixed Date Payout”     5  
 
  1.37   “ Fixed Date Payout Account Balance”     5  
 
  1.38   “ 401(k) Plan”     5  
 
  1.39   “ Measurement Fund”     5  
 
  1.40   “ Non-Employee Director”     6  
 
  1.41   “ Officer”     6  
 
  1.42   “ Participant”     6  
 
  1.43   “ Partnership”     6  
 
  1.44   “ Plan”     6  
 
  1.45   “ Plan Year”     6  
 
  1.46   “ Pre-Retirement Survivor Benefits”     6  
 
  1.47   “ Quarterly Installment Method”     6  
 
  1.48   “ Restricted Stock”     6  
 
  1.49   “ Restricted Stock Account”     6  
 
  1.50   “ Restricted Stock Amount”     6  

-i-



--------------------------------------------------------------------------------



 



                 
 
  1.51   “Retirement,” “Retire(s)” or “Retired”     7  
 
  1.52   “Retirement Benefits”     7  
 
  1.53   “Rule 16b-3”     7  
 
  1.54   “Securities Act”     7  
 
  1.55   “Separation from Service”     7  
 
  1.56   “Stock”     8  
 
  1.57   “Stock Unit”     8  
 
  1.58   “Termination Benefits”     8  
 
  1.59   “Termination of Employment”     8  
 
  1.60   “Trust”     8  
 
  1.61   “Unforeseeable Financial Emergency”     8  
 
  1.62   “Vesting Date”     9  
 
  1.63   “Years of Service”     9  
 
                ARTICLE 2. SELECTION, ENROLLMENT, ELIGIBILITY     9  
 
               
 
  2.1   Selection by Administrator     9  
 
  2.2   Enrollment Requirements     9  
 
  2.3   Eligibility Requirements; Commencement of Participation     9  
 
  2.4   Termination of Participation and/or Deferrals     9  
 
                ARTICLE 3. DEFERRAL COMMITMENTS/COMPANY
CONTRIBUTIONS/CREDITING/TAXES     10  
 
               
 
  3.1   Election to Defer; Effect of Election Form     10  
 
  3.2   Redeferral     10  
 
  3.3   Special Elections During Transition Period     11  
 
  3.4   Annual Minimum     12  
 
  3.5   Maximum Deferral     12  
 
  3.6   Accounts; Crediting of Deferrals     12  
 
  3.7   Vesting     13  
 
  3.8   Earnings Credits or Losses     13  
 
  3.9   Distributions     15  
 
                ARTICLE 4. FIXED DATE PAYOUTS     15  
 
               
 
  4.1   Fixed Date Payout     15  
 
  4.2   Other Benefits Take Precedence Over Fixed Date     15  
 
                ARTICLE 5. DISTRIBUTIONS     15  
 
               
 
  5.1   Retirement Benefit     15  
 
  5.2   Pre-Retirement Survivor Benefit     16  
 
  5.3   Termination Benefit     16  
 
  5.4   Change in Control Benefit     16  
 
  5.5   Disability Benefit     16  
 
  5.6   Stock Distributions     17  
 
  5.7   Delayed Distributions for Employee Participants     17  
 
                ARTICLE 6. UNFORESEEABLE FINANCIAL EMERGENCIES     17  
 
               
 
  6.1   Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies  
  17  
 
                ARTICLE 7. BENEFICIARY DESIGNATION     17  
 
               
 
  7.1   Beneficiary     17  
 
  7.2   Beneficiary Designation; Change; Spousal Consent     17  
 
  7.3   Acknowledgment     18  
 
  7.4   No Beneficiary Designation     18  
 
  7.5   Doubt as to Beneficiary     18  

-ii-



--------------------------------------------------------------------------------



 



                 
 
  7.6   Discharge of Obligations     18  
 
                ARTICLE 8. LEAVE OF ABSENCE     18  
 
               
 
  8.1   Paid Leave of Absence     18  
 
                ARTICLE 9. TERMINATION, AMENDMENT OR MODIFICATION     18  
 
               
 
  9.1   Termination With Respect to Account Balances     18  
 
  9.2   Amendment     18  
 
  9.3   Effect of Payment     19  
 
                ARTICLE 10. ADMINISTRATION     19  
 
               
 
  10.1   Administrator Duties     19  
 
  10.2   Binding Effect of Decisions     19  
 
  10.3   Committee     19  
 
  10.4   Indemnification     20  
 
  10.5   Employer Information     20  
 
                ARTICLE 11. CLAIMS PROCEDURES     20  
 
               
 
  11.1   Presentation of Claim     20  
 
  11.2   Notification of Decision     20  
 
  11.3   Review of a Denied Claim     21  
 
  11.4   Decision on Review     21  
 
  11.5   Designation     21  
 
  11.6   Arbitration     21  
 
                ARTICLE 12. TRUST     21  
 
               
 
  12.1   Establishment of the Trust     22  
 
  12.2   Interrelationship of the Plan and the Trust     22  
 
  12.3   Investment of Trust Assets     22  
 
  12.4   Distributions From the Trust     22  
 
  12.5   Limitations on Stock Distributed from the Trust     22  
 
                ARTICLE 13. PROVISIONS RELATING TO SECURITIES LAWS     22  
 
               
 
  13.1   Designation of Participants     22  
 
  13.2   Action by Committee     22  
 
  13.3   Compliance with Section 16     22  
 
  13.4   Committee Approval     23  
 
                ARTICLE 14. CERTAIN CORPORATE EVENTS     23  
 
                ARTICLE 15. MISCELLANEOUS     23  
 
               
 
  15.1   Status of Plan     23  
 
  15.2   Unsecured General Creditor     24  
 
  15.3   Employer’s Liability     24  
 
  15.4   Nonassignability     24  
 
  15.5   Sources of Stock     24  
 
  15.6   Tax Withholding     24  
 
  15.7   Coordination with Other Benefits     25  
 
  15.8   Compliance     25  
 
  15.9   Not a Contract of Employment     25  
 
  15.10   Furnishing Information     25  
 
  15.11   Governing Law     25  
 
  15.12   Notice     25  
 
  15.13   Successors     26  
 
  15.14   Spouse’s Interest     26  

-iii-



--------------------------------------------------------------------------------



 



                 
 
  15.15   Validity     26  
 
  15.16   Incompetent     26  
 
  15.17   Court Order     26  
 
  15.18   Accelerated Distributions, Trust Distributions and Plan Interpretation
    26  
 
  15.19   Insurance     27  
 
  15.20   Status of Company as a REIT     27  

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AMB 2005
NONQUALIFIED DEFERRED COMPENSATION PLAN
Purpose
     AMB Property Corporation, a Maryland corporation (the “Company”)
established the AMB Nonqualified Deferred Compensation Plan effective
September 1, 1999, as amended and restated September 1, 2002 (the “Grandfathered
Plan”) under which all deferred amounts were vested on or before December 31,
2004 and not subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). In order to preserve the exemption from Section 409A of
the Code for the Grandfathered Plan, the vested amounts deferred thereunder and
the earnings on such vested amounts so deferred, deferrals for amounts vested on
or after January 1, 2005 shall no longer be allowed under the Grandfathered
Plan.
     The Company previously adopted the AMB 2005 Nonqualified Deferred
Compensation Plan for the benefit of a select group of management and highly
compensated Employees and Directors who contribute materially to the continued
growth, development and future business success of AMB Property, L.P., a
Delaware limited partnership (the “Partnership”), and the Company and its
subsidiaries, if any, that sponsor the plan. This plan was intended to comply
with the provisions of and the Department of Treasury proposed and final rules,
regulations and other guidance promulgated under Section 409A of the Code and
not result in a penalty tax thereunder. In April 2007, the Department of
Treasury issued final regulations pursuant to Section 409A of the Code. To
conform with the final regulations, the Company hereby amends and restates the
AMB 2005 Nonqualified Deferred Compensation Plan (as amended and restated, the
“Plan”). Any deferred amounts under the Grandfathered Plan which were not earned
and vested as of December 31, 2004 shall automatically transfer to this Plan.
This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.
     This Plan shall consist of two plans, one for the benefit of a select group
of management and highly compensated employees of the Employers as described in
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and one for the benefit of
Non-Employee members of the boards of directors of any Employer. To the extent
required by law, the terms of this Plan applicable to Directors shall also
constitute a separate written plan document with its terms set forth in the
applicable portions of this Plan.
ARTICLE 1.
DEFINITIONS
     As used within this document, the following words and phrases have the
meanings described in this Article 1 unless a different meaning is required by
the context. Some of the words and phrases used in the Plan are not defined in
this Article 1, but for convenience, are defined as they are introduced into the
text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only and are not to
be construed so as to alter any of the terms of the Plan.
     1.1 “Account Balance” shall mean, with respect to a Participant, a credit
on the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the vested Company Contribution Account balance, (iii) the vested
Company Matching Account balance, and (iv) the Restricted Stock Account balance.
The Account Balance, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

-1-



--------------------------------------------------------------------------------



 



     1.2 “Accounts” of a Participant shall mean, as the context indicates,
either or all of his or her Deferral Account, Company Contribution Account,
Company Matching Account and Restricted Stock Account.
     1.3 “Administrator” shall mean the Committee appointed pursuant to
Article 10 to administer the Plan, or such other person or persons to whom the
Committee has delegated its duties pursuant to Article 10.
     1.4 “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary relating to services performed during any calendar year, whether or not
paid in such calendar year or included on the Federal Income Tax Form W-2 for
such calendar year, payable to a Participant as an Employee under any Employer’s
annual bonus and cash incentive plans, excluding stock options and restricted
stock.
     1.5 “Annual Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.6(b).
     1.6 “Annual Company Matching Amount” for any one Plan Year shall be the
amount determined in accordance with Section 3.6(c).
     1.7 “Annual Deferral Amount” shall mean that portion of a Participant’s
Base Annual Salary, Annual Bonus and Directors Fees that a Participant elects to
have, and is deferred, in accordance with Article 3, for any one Plan Year. In
the event of a Participant’s Retirement, Disability, death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.
     1.8 “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant (or the Fixed Date
Payout Account Balance, in the event of a Fixed Date Payout) shall be calculated
as of the close of business three business days prior to the last business day
of the fourth quarter preceding the distribution. The annual installment shall
be calculated by multiplying this balance by a fraction, the numerator of which
is one, and the denominator of which is the remaining number of yearly payments
due the Participant. By way of example, if the Participant elects a ten year
Annual Installment Method, the first payment shall be 1/10 of the Account
Balance (or the Fixed Date Payout Account Balance, in the event of a Fixed Date
Payout), calculated as described in this definition. The following year, the
payment shall be 1/9 of the Account Balance (or the Fixed Date Payout Account
Balance, in the event of a Fixed Date Payout), calculated as described in this
definition.
     1.9 “Base Annual Salary” shall mean the annual cash compensation relating
to services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 132(f), 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Employee.
     1.10 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.

-2-



--------------------------------------------------------------------------------



 



     1.11 “Beneficiary Designation Form” shall mean the form established from
time to time by the Administrator that a Participant completes, signs and
returns to the Administrator to designate one or more Beneficiaries.
     1.12 “Board” shall mean the board of directors of the Company.
     1.13 “Change in Control” shall mean any of the following events:
     (a) the complete liquidation of the Company or the sale or disposition by
the Company of all or substantially all of the Company’s assets, or the
disposition by the Company of more than fifty percent (50%) of its interest in
the Partnership;
     (b) any Person (as defined below) is or becomes the Beneficial Owner (as
defined below), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities. For purposes of this definition, (i) the
term “Person” is used as such term is used in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that the term shall not include the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, and any corporation owned, directly or indirectly, by the
shareholders of the Company, in substantially the same proportions as their
ownership of stock of the Company, and (ii) the term “Beneficial Owner” shall
have the meaning given to such term in Rule 13d-3 under the Exchange Act;
     (c) during any period of twelve (12) consecutive months, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clauses (a), (b) or (d)) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or
     (d) the consummation of a merger or consolidation of the Company with any
other corporation (or other entity); provided, that, a Change in Control shall
not be deemed to occur (i) as the result of a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) where more than fifty percent (50%) of the directors of
the Company or the surviving entity after such merger or consolidation were
directors of the Company immediately before such merger or consolidation.
     Notwithstanding the foregoing, a Change in Control shall be limited to such
transactions as constitute a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code and the
proposed and final Department of Treasury rules, regulations and other guidance
promulgated thereunder,
     1.14 “Change in Control Benefits” shall mean the benefits set forth in
Section 5.4.
     1.15 “Claimant” shall have the meaning set forth in Section 11.1.
     1.16 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

-3-



--------------------------------------------------------------------------------



 



     1.17 “Committee” shall mean the Compensation Committee of the Board or
another committee or subcommittee of the Board appointed to administer the Plan
pursuant to Article 10.
     1.18 “Company” shall mean AMB Property Corporation, a Maryland corporation,
and any successor to all or substantially all of the Company’s assets or
business.
     1.19 “Company Contribution Account” shall mean (i) the sum of all of a
Participant’s Annual Company Contribution Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Contribution Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Contribution Account.
     1.20 “Company Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Company Matching Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Matching Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Matching Account.
     1.21 “Deduction Limitation” shall mean the following described limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.8 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m). Notwithstanding anything to the contrary in this Plan, the
Deduction Limitation shall not apply to any distributions made after a Change in
Control.
     1.22 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.
     1.23 “Director” shall mean any member of the board of directors of the
Company.
     1.24 “Directors Fees” shall mean the annual fees paid by the Company,
including retainer fees and meetings fees, as compensation for serving on the
board of directors.
     1.25 “Disability” shall mean that a Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(b) is, by reason of any medically undeterminable physical or mental impairment
that can be expected to result in death or can be expected to result in death or
can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident or health plan covering employees of such
Participant’s Employer, or (c) is determined to be totally disabled by the
Social Security Administration. The existence

-4-



--------------------------------------------------------------------------------



 



of a Disability under clause (a) and (b) shall be determined by the
Administrator on the advice of a physician chosen by the Administrator.
     1.27 “Disability Benefits” shall mean the benefits set forth in
Section 5.5.
     1.28 “Election Form” shall mean the form established from time to time by
the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan.
     1.29 “Employee” shall mean a person who is an officer and employee of any
Employer.
     1.30 “Employer(s)” shall initially mean AMB Property, L.P., but shall also
include the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.
     1.31 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     1.32 “Equity Plan” shall mean any stock option or other incentive
compensation plan which is maintained by the Company or AMB Property, L. P. and
which provides for grants of restricted stock.
     1.33 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     1.34 “Fair Market Value” of a share of Stock as of a given date shall be
(a) the closing price of a share of Stock on the principal exchange on which
shares of Stock are then trading, if any (or as reported on any composite index
which includes such principal exchange), on such date, or if shares were not
traded on such date, then on the next following date on which a trade occurred,
or (b) if Stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Stock on such date as reported by NASDAQ or such successor
quotation system; or (c) if Stock is not publicly traded on an exchange and not
quoted on NASDAQ or a successor quotation system, the Fair Market Value of a
share of Stock as established by the Administrator acting in good faith. In
determining the Fair Market Value of the Stock, the Administrator may rely on
the closing price as reported in the New York Stock Exchange composite
transactions published in the Western Edition of the Wall Street Journal.
     1.35 “First Plan Year” shall mean the period beginning January 1, 2005 and
ending December 31, 2005.
     1.36 “Fixed Date Payout” shall mean the payout set forth in Section 4.1.
     1.37 “Fixed Date Payout Account Balance” shall mean, with respect to a
Participant, a credit on the records of the Employer equal to the sum of (i) the
amount deferred by the Participant pursuant to an Election Form and with respect
to which a Fixed Date Payout was elected, plus (ii) amounts credited or debited
in the manner provided in Section 3.8 on such amount. The Fixed Date Payout
Account Balance shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.
     1.38 “401(k) Plan” shall mean that certain AMB Property, L.P. Savings and
Retirement Plan, effective October 1, 1983, initially adopted by the Company’s
predecessor-in-interest and as subsequently amended.
     1.39 “Measurement Fund” shall mean the investment fund or funds selected by
the Administrator from time to time.

-5-



--------------------------------------------------------------------------------



 



     1.40 “Non-Employee Director” shall mean a Director who is not an Employee
of any Employer.
     1.41 “Officer” shall mean a person who is an officer of the Company and an
employee of the Partnership or a U.S. affiliate of the Partnership, as
determined by the Administrator in its sole discretion.
     1.42 “Participant” shall mean (i) an Officer or Director who is subject to
United States income tax or (ii) any Employee designated to participate in the
Plan by the Administrator and who is subject to United States income tax who
(A) elects to participate in the Plan, (B) signs an Election Form and a
Beneficiary Designation Form, (C) whose signed Election Form and Beneficiary
Designation Form are accepted by the Administrator, and (D) who commences
participation in the Plan. A spouse or former spouse of a Participant shall not
be treated as a Participant in the Plan or have an account balance under the
Plan, even if he or she has an interest in the Participant’s benefits under the
Plan as a result of applicable law or property settlements resulting from legal
separation or divorce.
     1.43 “Partnership” shall mean AMB Property, L.P., a Delaware limited
partnership, and any successor to all or substantially all of the Partnership’s
assets or business.
     1.44 “Plan” shall mean the AMB 2005 Nonqualified Deferred Compensation
Plan, which shall be evidenced by this instrument, as amended from time to time.
     1.45 “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.
     1.46 “Pre-Retirement Survivor Benefits” shall mean the benefits set forth
in Sections 5.2.
     1.47 “Quarterly Installment Method” shall be a quarterly installment
payment over the number of quarters selected by the Participant in accordance
with this Plan, calculated as follows: The Account Balance of the Participant
(or the Fixed Date Payout Account Balance, in the event of a Fixed Date Payout)
shall be calculated as of the close of business three business days prior to the
last business day of the quarter preceding the distribution. The quarterly
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one, and the denominator of which is the remaining number
of quarterly payments due the Participant. By way of example, if the Participant
elects a twenty (20) quarter Quarterly Installment Method, the first payment
shall be 1/20 of the Account Balance (or the Fixed Date Payout Account Balance,
in the event of a Fixed Date Payout), calculated as described in this
definition. The following quarter, the payment shall be 1/19 of the Account
Balance (or the Fixed Date Payout Account Balance, in the event of a Fixed Date
Payout), calculated as described in this definition.
     1.48 “Restricted Stock” shall mean shares of restricted Stock which are or
have been awarded to a Participant under an Equity Plan; provided, however, that
Restricted Stock shall not include any restricted Stock granted to a newly-hired
Participant after December 15, 2005 in connection with such Participant’s
acceptance or commencement of employment with an Employer.
     1.49 “Restricted Stock Account” shall mean (i) the sum of the Participant’s
Restricted Stock Amounts, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant’s Restricted Stock Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Restricted Stock Account. The Restricted Stock Account balance
shall be denominated in Stock Units.
     1.50 “Restricted Stock Amount” shall mean, for any grant of Restricted
Stock, the amount of such Restricted Stock deferred in accordance with
Section 3.1(b) of this Plan, calculated using the Fair Market Value of a share
of Stock on the day on which such Restricted Stock would otherwise vest, but for
the election to defer.

-6-



--------------------------------------------------------------------------------



 



     1.51 “Retirement,” “Retire(s)” or “Retired” shall mean a Termination of
Employment from the Company and all Employers for any reason on or after the
earlier of the attainment of (a) age sixty-five (65) or (b) a combined age and
Years of Service equaling at least fifty-five (55) with a minimum of ten
(10) Years of Service.
     1.52 “Retirement Benefits” shall mean the benefits set forth in
Section 5.1.
     1.53 “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange
Act, as such Rule may be amended from time to time.
     1.54 “Securities Act” shall mean the Securities Act of 1933, as amended.
     1.55 “Separation from Service” shall mean, a Participant’s separation from
service with the Company, Partnership and any Employer as a result of the
Participant’s death, Disability, Retirement or other event of termination in
which the facts and circumstances indicate that the Employer and Participant
reasonably anticipated either that no further services would be performed after
a certain date or that the level of bona fide services the Participant would
perform after such date would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the
Participant provided services to the Employer if the Participant has been
providing services for less than 36 months), as determined by the Administrator
in its sole discretion.
     (a) Facts and circumstances which may be considered in determining whether
a Separation of Service occurred, include, without limitation, whether the
Participant continues to be treated as an employee for other purposes (such as
continuation of salary and participation in employee benefit programs), whether
similarly situated service providers have been treated consistently, and whether
the Participant is eligible to perform services for, and realistically available
to perform services for, other employers in the same line of business.
     (b) In addition, a Separation from Service shall be presumed to occur in
the following instances:

  (i)   if a Participant’s period of leave exceeds six (6) months and the
Participant’s right to reemployment or service is not provided either by statute
or contract, then the Participant is deemed to have experienced a Separation
from Service on the first day immediately following such six-month period;    
(ii)   if a Participant continues to provide services to an Employer, the facts
and circumstances indicate that the Employer did not intend the Participant to
provide more than insignificant services to the Employer; or     (iii)   the
Participant ceases to provide services as an Officer or Employee at an annual
rate that is at least equal to twenty percent (20%) of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period).

     (c) Notwithstanding the foregoing, a Separation from Service shall be
presumed not to occur in the following instances:

-7-



--------------------------------------------------------------------------------



 



  (i)   the mere change in capacity in which the Participant renders service to
the Company, the Partnership or any other Employer from an Officer or Employee
to Director or vice-versa;     (ii)   the employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed six (6) months, or if
longer, so long as the individual’s right to reemployment or service with the
Company or an Employer is provided by either statute or contract; provided that
with respect to a disability leave, the employment relationship will be treated
as continuing for a period of up to 29 months, unless terminated earlier by the
Participant or Employer, regardless of whether the Participant retains a
contractual right to reemployment;     (iii)   where an Officer or Employee
continues to provide services to a prior Employer in a capacity other than as an
employee and such Officer or Employee is providing services at an annual rate
that is fifty percent (50%) or more of the services rendered, on average, during
the immediately preceding three full calendar years of employment (or if
employed less than three years, such lesser period).

     In determining whether a separation of service has occurred, periods during
which the Participant is on an unpaid bona fide leave of absence are disregarded
(including for purposes of determining the relevant 36-month period), and
periods during which the Participant is on a paid bona fide leave of absence are
treated as periods during which the Participant provided services at the level
at which the Participant would have been required to perform services to receive
the compensation if not on a bona fide leave of absence. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the Company
or Employer.
     “Disability leave” means leave due to the Participant’s inability to
perform the duties of his or her position or any substantially similar position
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six months.
     1.56 “Stock” shall mean AMB Property Corporation common stock, $.01 par
value.
     1.57 “Stock Unit” shall mean a notational unit representing the right to
receive a share of Stock.
     1.58 “Termination Benefits” shall mean the benefit set forth in
Section 5.3.
     1.59 “Termination of Employment” shall mean the severing of employment with
all Employers, or service as a Director of the Company, voluntarily or
involuntarily, for any reason other than Disability, death or an authorized
leave of absence, which constitutes a Separation from Service with respect to
the Company and Employer, as determined by the Administrator in its sole
discretion.
     1.60 “Trust” shall mean one or more trusts established pursuant to that
certain Trust Agreement, dated as of May 1, 2002, between the Company and the
trustee named therein, as amended from time to time.
     1.61 “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant not covered by
insurance, liquidation of other assets (to the extent the liquidation itself
will

-8-



--------------------------------------------------------------------------------



 



not cause severe financial hardship, or cessation of deferrals under this Plan,
resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent (as defined in Section 152(a) of the Code) of the
Participant, (ii) a loss of the Participant’s property due to casualty, or (iii)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Administrator and which constitutes an “unforeseeable
emergency” within the meaning of Section 409A(a)(2)(B)(ii) of the Code. For the
avoidance of doubt, an Unforeseeable Financial Emergency shall not include,
among other things, sending a child to college or purchasing a home.
     1.62 “Vesting Date” shall mean, with respect to Restricted Stock deferred
hereunder, the date on which the last share or tranche of a Restricted Stock
award would vest under the terms of the Equity Plan pursuant to which it was
issued and the Participant’s Restricted Stock Agreement but for the election to
defer such Restricted Stock (i.e., when a Restricted Stock award fully vests).
     1.63 “Years of Service” shall mean each twelve (12) month period during
which a Participant is employed by an Employer, including, without limitation,
service as a Director, whether or not continuous, and including periods
commencing prior to the effective date of this Plan; provided, however, that in
the case of a Participant whose employment with an Employer or service as a
Director has been interrupted by a period of twelve (12) consecutive months or
more (a “Break in Service”), his or her Years of Service prior to such Break in
Service shall be disregarded for any purpose under the Plan.
ARTICLE 2.
SELECTION, ENROLLMENT, ELIGIBILITY
     2.1 Selection by Administrator. Participation in the Plan shall be limited
to a select group of management and highly compensated Employees and
Non-Employee Directors, as determined by the Administrator in its sole
discretion. Officers and Non-Employee Directors shall be automatically eligible
to participate in the Plan. Subject to the requirements of Article 13, from the
group described in the first sentence of this Section 2.1, the Administrator
shall select, in its sole discretion, additional Employees to participate in the
Plan.
     2.2 Enrollment Requirements. As a condition to participation, each Officer,
selected Employee or Non-Employee Director shall complete, execute and return to
the Administrator an Election Form and a Beneficiary Designation Form. In
addition, the Administrator shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.
     2.3 Eligibility Requirements; Commencement of Participation.
     (a) Eligibility; Commencement of Participation. Provided an Officer,
Non-Employee Director or Employee selected to participate in the Plan has met
all enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the Administrator
within the specified time period, that Employee, Officer or Non-Employee
Director shall commence participation in the Plan on the day on which his or her
Election Form first becomes effective or the date on which a contribution is
first credited to his or her Company Contribution Account or Company Matching
Account.
     (b) U.S. Payroll Requirement.  Compensation eligible to be deferred under
the Plan will only be deferred under a Participant’s deferral election to the
extent a Participant elects to defer compensation paid from the U.S. payroll of
the Company, the Partnership or its subsidiaries and is not covered under a
non-U.S. retirement plan.
     2.4 Termination of Participation and/or Deferrals. If the Administrator
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2),

-9-



--------------------------------------------------------------------------------



 



301(a)(3) and 401(a)(1) of ERISA, or as a Non-Employee Director, the
Administrator shall have the right, in its sole discretion, to (a) prevent the
Participant from making future deferral elections and/or (b) terminate the
Participant’s participation in the Plan.
     2.5 Pre-Existing Elections. All Participant elections in effect as of the
effective date of the Plan shall remain in full force and effect until
distribution of the amounts deferred thereunder unless changed or cancelled in
accordance with Section 3.3 of this Plan.
ARTICLE 3.
DEFERRAL COMMITMENTS/COMPANY CONTRIBUTIONS/CREDITING/TAXES
     3.1 Election to Defer; Effect of Election Form. Subject to the terms and
conditions set forth herein and such terms and conditions as the Administrator
may determine, Participants may elect to defer Base Annual Salary, Annual Bonus,
Directors Fees and Restricted Stock Amounts by timely completing and delivering
to the Administrator an Election Form. Subject to the terms and conditions
herein, after a Plan Year commences, such deferral election shall be irrevocable
and shall continue for the entire Plan Year and subsequent years until its
termination upon a Participant’s Termination of Employment, complete
distribution of benefits or amendment pursuant to Section 3.2 or Section 3.3.
     (a) Base Annual Salary, Annual Bonus and/or Directors Fees. Subject to any
terms and conditions imposed by the Administrator, Participants may elect to
defer, under the Plan, Base Annual Salary, Annual Bonus and/or Directors Fees.
For these elections to be valid with respect to deferrals of Base Annual Salary,
Annual Bonus and/or Directors Fees, the Election Form must be completed and
signed by the Participant, timely delivered to the Administrator no later than
December 31 of the year immediately preceding the Plan Year for which the Base
Annual Salary, Annual Bonus and/or Director Fees are earned or such earlier date
determined and set by the Administrator in its sole discretion, and accepted by
the Administrator. If no such Election Form is timely delivered for a Plan Year,
the Annual Deferral Amount shall be zero for that Plan Year.
     (b) Restricted Stock. Subject to any terms and conditions imposed by the
Administrator, Participants may elect to defer, under the Plan, Restricted Stock
Amounts. For an election to defer Restricted Stock Amounts to be valid, the
Election Form that designates such Restricted Stock must cover an entire award
of Restricted Stock, be completed and signed by the Participant, timely
delivered to the Administrator no later than December 31 of the year immediately
preceding the Plan Year in which such Restricted Stock is to be earned or such
earlier date determined and set by the Administrator in its sole discretion, and
accepted by the Administrator.
     (c) Dividends. Stock Dividends and Non-Stock Dividends (as defined in
Section 3.6(e) below) payable with respect to Stock Units allocated to the
Participant’s Accounts shall be deferred in accordance with the Participant’s
deferral election made in connection with the related deferral of Restricted
Stock Amounts.
     3.2 Redeferral. A Participant may annually change his or her Fixed Date
Payout (as defined in Section 4.1) election to a subsequent fixed date by
submitting a new Election Form to the Administrator, provided, however, that
(a) such change (i) must occur at least twelve (12) months prior to the
originally elected fixed date, (ii) shall not be given any effect unless a full
calendar year would have passed between the date upon which such Election Form
is submitted and the originally elected fixed date and (iii) must provide for at
least five full calendar years to pass between the originally elected fixed date
and the subsequent fixed date designated in such form occurs and (b) the
Election Form is accepted by the Administrator in its sole discretion. The
Election Form most recently accepted by the Administrator shall govern the
payout of the Participant’s benefits under the plan.

-10-



--------------------------------------------------------------------------------



 



     3.3 Special Elections During Transition Period.
          (a) Special Elections in 2003, 2004 and 2005 regarding Deferrals. In
accordance with Internal Revenue Service Notice 2005-1, the proposed regulations
under Section 409A of the Code, and in reliance, without limitation, on the
transition rules, performance-based compensation rule, and certain forfeitable
rights rule, as applicable:

  (i)   on or before December 31, 2003, Employee Participants were permitted to
defer up to 100% of individual tranches of Restricted Stock awards granted prior
to December 31, 2004 and vesting January 1, 2005 with a minimum deferral period
of three years from the vesting date of such tranche;     (ii)   on or before
December 31, 2004, Employee Participants were permitted to defer up to 100% of
individual tranches of Restricted Stock awards granted prior to December 31,
2005 and vesting January 1, 2006 with a minimum deferral period of three years
from the vesting date of such tranche;     (iii)   on or before June 30, 2005,
Employee Participants were permitted to defer up to 100% of the Annual Bonus and
Restricted Stock to be granted in 2006 for performance in 2005 with a minimum
deferral period of three years from January 1, 2006 with respect to the Annual
Bonus, and the Vesting Date with respect to the Restricted Stock;     (iv)   on
or before December 31, 2005, Employee Participants were permitted to defer up to
100% of the tranches of Restricted Stock awards granted prior to December 15,
2005 and vesting January 1, 2006 or later and not previously deferred under the
Plan with a minimum deferral period of five years from January 1, 2006 for the
entire grant;     (v)   on or before March 15, 2005, Non-Employee Directors were
permitted to defer up to 100% of Director Fees for 2005 service with a minimum
deferral period of three years in conjunction with transitioning to a new fiscal
year for the Board;     (vi)   on or before May 31, 2004, Non-Employee Directors
were permitted to defer up to 100% of the Restricted Stock granted in May 2004
with a minimum deferral period of three years from the Vesting Date; and    
(vii)   on or before March 15, 2005, Non-Employee Directors were permitted to
defer up to 100% of the Restricted Stock granted in May 2005 with a minimum
deferral period of 3 years from the grant date.

          (b) Changes and Cancellations During Transition Period.
Notwithstanding anything in Sections 3.1, 3.2 or 3.3 to the contrary and without
being subject to the requirements in Section 3.2, during the relevant transition
rule period prescribed by Internal Revenue Service Notice 2005-1 and the
proposed regulations promulgated under Section 409A of the Code:

  (i)   on or prior to December 31, 2005, a Participant may cancel his or her
election with respect to either (x) all amounts he or she deferred on or after
January 1, 2005 subject to the Plan, (y) all of the amounts he or she deferred
in a 2005 Plan Year election or (z) all of the amounts he or she

-11-



--------------------------------------------------------------------------------



 



      deferred in a 2006 Plan Year election; and amounts subject to cancellation
are includible in income of the Participant in the calendar year 2005 or, if
later, in the taxable year in which the amounts are earned and vested;     (ii)
  on or prior to December 31, 2005, a Participant may change the time and form
of distribution of his or her election to an alternative payout period, and    
(iii)   on or prior to December 31, 2006, a Participant may change the time and
form of distribution of his or her election to an alternative payout period;
provided, however, that no change can be made in 2006 with respect to payments
that the Participant would otherwise receive in 2006, or that would cause
payments to be made in 2006 that would not otherwise be payable in such year,

provided further, that such Election Form is accepted by the Administrator in
its sole discretion.
     3.4 Annual Minimum. For each Plan Year, the annual aggregate minimum
deferral amount for each Participant is $5,000. If an election is made for less
than such minimum amount, or if no election is made, the amount deferred shall
be zero.
     3.5 Maximum Deferral.
     (a) Base Annual Salary, Annual Bonus and Directors Fees. For each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount, up
to 100% of his or her Base Annual Salary, Annual Bonus and/or Directors Fees.
     (b) Restricted Stock Amounts. A Participant may elect to defer up to 100%
of his or her Restricted Stock. Restricted Stock Amounts may also be limited by
other terms or conditions set forth in the plan or agreement under which such
Restricted Stock is granted.
     3.6 Accounts; Crediting of Deferrals. Solely for record keeping purposes,
the Administrator shall establish a Deferral Account, a Company Contribution
Account, a Company Matching Account and a Restricted Stock Account for each
Participant. A Participant’s Accounts shall be credited with the deferrals made
by him or her or on his or her behalf by his or her Employer under this
Article 3 and shall be credited (or charged, as the case may be) with the
hypothetical or deemed investment earnings and losses determined pursuant to
Section 3.8, and charged with distributions made to or with respect to him or
her.
     (a) Annual Deferral Amounts. For each Plan Year, the Base Annual Salary
portion of the Annual Deferral Amount shall be withheld and credited to the
Participant’s Deferral Account at the time of each regularly scheduled Base
Annual Salary payroll in either the percentages or dollar amounts specified by
the Participant in the Election Form, as adjusted from time to time for
increases and decreases in Base Annual Salary. The Annual Bonus and/or Directors
Fees portion of the Annual Deferral Amount shall be withheld and credited to the
Participant’s Deferral Account at the time the Annual Bonus or Directors Fees
are or otherwise would be paid to the Participant, whether or not this occurs
during the Plan Year itself.
     (b) Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant’s Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a

-12-



--------------------------------------------------------------------------------



 



Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive an Annual Company
Contribution Amount for that Plan Year. The Annual Company Contribution Amount,
if any, shall be credited to Participants’ Company Contribution Accounts on the
date declared by the Employer.
     (c) Annual Company Matching Amount. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Matching Account under this Plan, which amount shall
be for that Participant the Annual Company Matching Amount for that Plan Year.
The amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero, even though one or more other Participants receive
an Annual Company Contribution Amount for that Plan Year. The Annual Company
Contribution Amount, if any, shall be credited to Participants’ Company Matching
Accounts on the date declared by the Employer.
     (d) Restricted Stock Amounts. Restricted Stock Amounts shall be
credited/debited to the Participant on the books of the Employer in connection
with such an election on the vesting date of the individual tranche of the
award. A Participant’s Restricted Stock Account shall be credited with that
number of Stock Units equal to the quotient obtained by dividing (i) the
aggregate amount of the Restricted Stock Amount then vesting and so deferred by
(ii) the Fair Market Value of a share of Stock on the vesting date. Participants
who elect to defer Restricted Stock Amounts will have no rights as stockholders
of the Company with respect to allocations made to their Restricted Stock
Accounts other than the right to receive dividend allocations as described in
Section 3.6(e).
     (e) Dividends. Stock and Non-Stock Dividends payable with respect to Stock
Units allocated to a Participant’s Accounts may be credited by the Administrator
to the Participant’s Accounts in the form of additional Stock Units or
fractional Stock Units as of the date upon which the Company makes such a
distribution to its stockholders, as follows:

  (i)   Each of the Participant’s Accounts would be credited with an additional
number of Stock Units equal to the number of shares of Stock distributable as a
dividend with respect to Stock Units credited to such Account (“Stock
Dividends”); and     (ii)   In the event of a cash dividend or other non-Stock
amount distributable with respect to Stock (“Non-Stock Dividends”), each of the
Participant’s Accounts would be credited with an amount in cash equal to such
Non-Stock Dividend. Notwithstanding the foregoing, such cash amounts shall not
be credited to a Restricted Stock Account.

     Alternatively, the Administrator, in its discretion, may provide for Stock
or Non-Stock Dividends to be credited to a Participant’s Accounts, including a
Participant’s Deferral Account, in a different manner.
     3.7 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account, Restricted Stock Account, Company Contribution Account and
Company Matching Account.
     3.8 Earnings Credits or Losses. In accordance with, and subject to, the
rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

-13-



--------------------------------------------------------------------------------



 



     (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.1 above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.8(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance, unless changed in accordance with the
next sentence. The Participant may (but is not required to) elect, by submitting
an Election Form to the Administrator that is accepted by the Administrator, to
add or delete one or more Measurement Fund(s) to be used to determine the
additional amounts to be credited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall become effective as soon as administratively practicable and
shall continue thereafter until changed in accordance with the previous
sentence. Changes may be made to allocations at any time during the Plan Year,
up to a maximum of six (6) changes per Participant per Plan Year.
     (b) Proportionate Allocation. In making any election described in Section
3.8(a) above, the Participant shall specify on the Election Form, in increments
of whole percentage points (1%), the percentage of his or her Account Balance to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).
     (c) Measurement Funds. The Administrator shall from time to time select
types of Measurement Funds and specific Measurement Funds for deemed investment
designation by Participants for the purpose of crediting additional amounts to
his or her Account Balance. As necessary, the Administrator may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. The Administrator
shall notify the Participants of the types of Measurement Funds and the specific
Measurement Funds selected from time to time.
     (d) Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Administrator, in its sole discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited as frequently as is administratively feasible, but no less often than
quarterly, based on the performance of each Measurement Fund selected by the
Participant, as determined by the Administrator in its sole discretion.
     (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured creditor of the Employers.
     (f) Stock Accounts. Notwithstanding any other provision of this Plan to the
contrary Restricted Stock Amounts may not be allocated to any Measurement Fund.
A Participant’s Restricted Stock Account will be credited with any Restricted
Stock Amounts deferred pursuant to Section 3.6(d) and any dividends deferred
pursuant to Section 3.1(c).

-14-



--------------------------------------------------------------------------------



 



     3.9 Distributions. Any distribution with respect to a Participant’s Account
Balance shall be charged to the appropriate account as of the date such payment
is made by the Employer or the trustee of the Trust which may be established for
the Plan.
ARTICLE 4.
FIXED DATE PAYOUTS
     4.1 Fixed Date Payout. In connection with each Election Form, a Participant
may irrevocably elect to receive a future “Fixed Date Payout” from the Plan of
his or her Fixed Date Payout Account Balance. Subject to the Deduction
Limitation and the other terms and conditions of this Plan, each Fixed Date
Payout elected shall be paid out no earlier than the first day of any Plan Year
designated by the Participant that is (i) with respect to an Annual Deferral
Amount, at least one (1) Plan Year after the Plan Year in which the Annual
Deferral Amount is actually deferred or (ii) with respect to a Restricted Stock
Amount, the Plan Year of the Vesting Date (the “Earliest Fixed Date Payout
Date”). By way of example, if a one (1) year Fixed Date Payout is elected for
Annual Deferral Amounts that are deferred in the Plan Year commencing January 1,
2006, the one (1) year Fixed Date Payout would become payable no earlier than
January 1, 2007; and, if a Fixed Date Payout is elected for a Restricted Stock
Amount granted on March 1, 2006 with a five (5) year vesting period on January 1
of each year, the Fixed Date Payout would become payable no earlier than
January 1, 2011. A Participant shall elect on each Election Form on which a
Fixed Date Payout is elected to receive the Fixed Date Payout Account Balance
applicable to such election in a lump sum or pursuant to a Quarterly or Annual
Installment Method over a period of up to ten (10) years, payable in the first
(1st) week of January, April, July, and October, as applicable. If a Participant
does not elect to have his or her Fixed Date Payout Account Balance paid in
accordance with the Quarterly or Annual Installment Method, then such benefit
shall be payable in a lump sum. The lump sum payment shall be made no later than
sixty (60) days after the last day of any Plan Year designated by the
Participant that is after the Earliest Fixed Date Payout Date. Any payment made
shall be subject to the Deduction Limitation.
     4.2 Other Benefits Take Precedence Over Fixed Date. Should an event occur
that triggers a benefit under Article 5 or 6, any Annual Deferral Amount or
Restricted Stock Amount, plus amounts credited or debited thereon, that is
subject to a Fixed Date Payout election under Section 4.1 shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.
ARTICLE 5.
DISTRIBUTIONS
     5.1 Retirement Benefit.
     (a) Retirement Benefit. A Participant who Retires, shall receive, as a
Retirement Benefit, his or her vested Account Balance. A Participant, in
connection with his or her commencement of participation in the Plan, shall
elect on an Election Form to receive the Retirement Benefit in a lump sum or
pursuant to a Quarterly or Annual Installment Method over a period of up to ten
(10) years, payable in the first (1st) week of January, April, July, and
October, as applicable. If a Participant does not make any election with respect
to the payment of the Retirement Benefit, then such benefit shall be payable in
a lump sum. The lump sum payment shall be made, or installment payments shall
commence, no later than the later of (i) December 31 of the calendar year during
which the Participant Retires or (ii) the fifteenth (15th) day of the third
(3rd) month following the date of such Retirement.
     (b) Death Prior to Completion of Retirement Benefit or Termination Benefit.
If a Participant dies after Retirement but before the Retirement Benefit due
under this Section 5.1 is paid in full or after a Termination of Employment but
before the Termination Benefit under Section 5.3 is paid in full, the
Participant’s unpaid Retirement Benefit under this Section 5.1 or Termination
Benefit under Section 5.3 shall be paid to the Participant’s Beneficiary over
the

-15-



--------------------------------------------------------------------------------



 



remaining number of months and in the same amounts as such Retirement Benefit or
Termination Benefit would have been paid to the Participant had the Participant
survived.
     5.2 Pre-Retirement Survivor Benefit. A Participant’s Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant’s vested
Account Balance if the Participant dies before he or she experiences a
Termination of Employment or suffers a Disability. The Pre-Retirement Survivor
Benefit shall be paid to the Participant’s Beneficiary (a) if a Fixed Date
Payout has not commenced prior to Participant’s death, commencing no later than
the later of (i) December 31 of the calendar year during which the Participant
died or (ii) the fifteenth (15th) day of the third (3rd) month following the
Participant’s death, and being paid in a lump sum, if so elected by Participant,
or in installment payments, if so elected by Participant, over the number of
months and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived, and (b) if a Fixed Date Payout has
commenced prior to Participant’s death, over the remaining number of months and
in the same amounts as that benefit would have been paid to the Participant had
the Participant survived.
     5.3 Termination Benefit. A Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if a
Participant experiences a Termination of Employment prior to his or her
Retirement, death or Disability. A Participant’s Termination Benefit shall be
paid in a lump sum; except that if the Participant is a Non-Employee Director
such Participant may elect on an Election Form pursuant to Section 3.1 above to
receive the Termination Benefit in a lump sum or pursuant to a Quarterly or
Annual Installment Method over a period of up to ten (10) years, payable in the
first (1st) week of January, April, July and October, as applicable; however, if
no such election is made with respect to the payment of the Termination Benefit,
then such benefit shall be payable in a lump sum. The lump sum payment shall be
made, or installment payments shall commence, no later than the later of
(i) December 31 of the calendar year during which the Participant’s Termination
of Employment occurred or (ii) the fifteenth (15th) day of the third (3rd) month
following the Participant’s Termination of Employment.
     5.4 Change in Control Benefit.
     (a) Change in Control Benefit. A Participant shall receive a Change in
Control Benefit, which shall be equal to the Participant’s vested Account
Balance in the event of a Change in Control. A Participant’s Change in Control
Benefit due under this Section 5.4 shall be paid in a lump sum. The lump sum
payment shall be made as soon as administratively practicable upon the Change in
Control but in no event later than the later of (i) December 31 of the calendar
year during which the Change in Control occurs or (ii) the fifteenth (15th) day
of third (3rd) month following the date of such Change in Control.
     (b) Change in Control Benefit to Take Precedence Over Other Benefits.
Should an event occur that triggers a Change in Control Benefit under this
Section 5.4, any Annual Deferral Amount, plus amounts credited or debited
thereon, that is subject to an existing payout under Section 4.1 shall not be
paid in accordance with such Article but shall be paid in accordance with this
Section 5.4.
     5.5 Disability Benefit. The Participant shall receive a Disability Benefit,
which shall be equal to the Participant’s vested Account Balance in the event of
the Participant’s Disability, as determined by the Administrator. Payment of a
Participant’s Disability Benefit under this Section 5.5 shall be paid in a lump
sum. If a Participant’s Disability occurs after Retirement or after a
Termination of Employment but before the Retirement Benefit under Section 5.1 or
the Termination Benefit under Section 5.3 is paid in full, the Participant’s
unpaid Retirement Benefit under Section 5.1 or Termination Benefit under
Section 5.3 shall continue and shall be paid to the Participant over the
remaining number of

-16-



--------------------------------------------------------------------------------



 



months and in the same amounts as such Retirement Benefit or such Termination
Benefit would have been paid to the Participant had the Participant survived.
     5.6 Stock Distributions. All Account Balance distributions from a
Participant’s Restricted Stock Account shall be in the form of whole shares of
Stock equivalent to the whole Stock Units credited to the Participant’s
Restricted Stock Account. Distributions in respect of fractional Stock Units
shall be made in cash. In the case of any Quarterly or Annual Installment
Method, the precise number of shares delivered in each installment shall be
determined in such a manner as to cause each installment to be essentially equal
based on the Stock Units credited to the Participant’s accounts as of the date
of the first installment, including dividend equivalents credited prior to that
date. Dividend equivalents credited to a Participant’s Restricted Stock Account
after the date of the first installment will be distributed as part of the final
installment. Any fractional Stock Units remaining at the time of the final
installment distribution shall be payable in cash.
     5.7 Delayed Distributions for Employee Participants. Notwithstanding any
provision of this Plan to the contrary, upon the Termination of Employment or
Retirement of a Participant who is an Officer or Employee for any reason other
than death or Disability, any Account Balance distribution that otherwise would
be paid to Participant during the period of time beginning with such Termination
of Employment or Retirement and ending six months thereafter shall not be paid
during such six-month period but shall be delayed and instead paid in a lump sum
as soon as administratively practicable following such six-month delay period.
There shall be no such six-month delay period in the event of and any six-month
delay period which has already commenced shall terminate immediately upon
(i) the Participant’s death or Disability or (ii) a Change in Control. For the
avoidance of doubt, any Quarterly or Annual Installment Method payments due to
Participant after any such delay period shall not be accelerated by application
of this Section 5.7 and may only be accelerated to the extent such acceleration
is provided for in another Plan provision.
ARTICLE 6.
UNFORESEEABLE FINANCIAL EMERGENCIES
     6.1 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
If a Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Administrator to (i) suspend any deferrals required
to be made by a Participant and/or (ii) receive a partial or full payout from
the Plan. The payout shall not exceed the lesser of the Participant’s vested
Account Balance, calculated as if such Participant were receiving a Termination
Benefit under Section 5.3, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Administrator, the petition for a suspension and/or payout is approved,
suspension shall take effect upon the date of approval and any payout shall be
made within sixty (60) days of the date of approval but in no event shall any
payout be made following the later of (a) December 31 of the calendar year
during which the Unforeseeable Financial Emergency occurs and (b) the fifteenth
(15th) day of the third (3rd) month following the date of such Unforeseeable
Financial Emergency. The payment of any amount under this Section 6.1 shall not
be subject to the Deduction Limitation.
ARTICLE 7.
BENEFICIARY DESIGNATION
     7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     7.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the

-17-



--------------------------------------------------------------------------------



 



Administrator or its designated agent. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Administrator prior to his or her death.
     7.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.
     7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1, 7.2 and 7.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
     7.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.
     7.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Election Form shall terminate upon such full
payment of benefits.
ARTICLE 8.
LEAVE OF ABSENCE
     8.1 Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.6.
ARTICLE 9.
TERMINATION, AMENDMENT OR MODIFICATION
     9.1 Termination With Respect to Account Balances. The Plan shall not
terminate with respect to Account Balances and any Employers, except in a manner
that complies with Section 409A of the Code and the proposed and final
Department of Treasury rules, regulations and other guidance promulgated
thereunder. Upon a termination of the Plan with respect to Account Balances that
complies with Section 409A of the Code, each Participant shall be entitled to
receive his or her Account Balance in a lump sum payment as soon as practicable
following the first date such payment can be made in compliance with
Section 409A of the Code but in no event following the last date such payment
can be made in compliance with Section 409A of the Code. During the period of
time between the date the Plan is terminated with respect to Account Balances
and the date of such payment, Account Balance distributions, including those
under a Quarterly or Annual Installment Method, which otherwise would be made
pursuant to the Plan shall be made without regard to such termination.
     9.2 Amendment. An Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors, compensation committee of its board of directors or similar governing
body; provided, however, that no amendment or modification shall be effective to
decrease or restrict the value of a Participant’s Account Balance in existence
at the time the

-18-



--------------------------------------------------------------------------------



 



amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification. The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification.
     9.3 Effect of Payment. The full payment of the applicable benefit under
Article 4 of the Plan or under Articles 5 and 6 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s Plan Agreement shall
terminate.
ARTICLE 10.
ADMINISTRATION
     10.1 Administrator Duties. The Committee appointed pursuant to Section 10.3
shall be the Administrator and shall conduct the general administration of the
Plan in accordance with the Plan and shall have all the necessary power and
authority to carry out that function. Members of the Administrator may be
Participants under this Plan. Any individual serving on the Administrator who is
a Participant shall not vote or act on any matter relating solely to himself or
herself. Among the Committee’s necessary powers and duties are the following:
     (a) Except to the extent provided otherwise by Article 13, to delegate all
or part of its function as Administrator to others and to revoke any such
delegation.
     (b) To determine questions of eligibility of Participants and their
entitlement to benefits, subject to the provisions of Articles 11 and 13.
     (c) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other persons to
render service or advice with regard to any responsibility the Administrator has
under the Plan, or otherwise, to designate such persons to carry out fiduciary
responsibilities (other than trustee responsibilities) under the Plan, and (with
the Committee, the Employers and their officers, directors, trustees and
Employees) to rely upon the advice, opinions or valuations of any such persons,
to the extent permitted by law, being fully protected in acting or relying
thereon in good faith.
     (d) To interpret the Plan for purpose of the administration and application
of the Plan, in a manner not inconsistent with the Plan or applicable law and to
amend or revoke any such interpretation.
     (e) To conduct claims procedures as provided in Article 11.
     10.2 Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan, Section 409A of
the Code and the proposed and final Department of Treasury rules, regulations
and other guidance promulgated thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.
     10.3 Committee. The Committee shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is both a “non-employee director” as defined by Rule 16b-3
and an “outside director” for purposes of Section 162(m) of the Code.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.

-19-



--------------------------------------------------------------------------------



 



     10.4 Indemnification. All Employers shall indemnify and hold harmless any
of their officers, Directors, Committee members or Employees who are involved in
the administration of the Plan against any and all claims, losses, damages,
expenses or liabilities arising out of the good faith performance of their
administrative functions.
     10.5 Employer Information. To enable the Administrator to perform its
functions, each Employer shall supply full and timely information to the
Administrator on all matters relating to the compensation of its Participants,
the date and circumstances of the Retirement, Disability, death or Termination
of Employment of its Participants, and such other pertinent information as the
Administrator may reasonably require.
ARTICLE 11.
CLAIMS PROCEDURES
     11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.
     11.2 Notification of Decision. The Administrator shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:
     (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
     (b) that the Administrator has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   appropriate
information as to the steps to be taken if the Claimant wishes to submit his or
her claim for review pursuant to the claim review procedure set forth in
Section 11.3 below, including the time limits applicable to such procedures, and
a statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision upon review.

     Any notice pursuant to this Section 11.2 shall be given within a reasonable
period of time but no later than ninety (90) days after the claim is filed,
unless special circumstances require an extension of time for processing the
claim. If such extension is required, written notice shall be furnished to the
Claimant within ninety (90) days of the date the claim was filed stating the
special circumstances requiring an extension of time and the date by which a
decision on the claim can be expected, which shall be no more than one hundred
eighty (180) days from the date the claim was filed.

-20-



--------------------------------------------------------------------------------



 



     11.3 Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim
specifying in detail each of Claimant’s contentions, the grounds on which each
is based, all facts in support of the request, and any other matters which the
Claimant deems pertinent. The Claimant (or the Claimant’s duly authorized
representative):
     (a) may review and/or copy free of charge pertinent documents, records and
other information relevant to the Claimant’s claim;
     (b) may submit issues, written comments or other documents, records or
other information relating to the claim; and/or
     (c) may request a hearing, which the Administrator, in its sole discretion,
may grant.
     Any such review by the Administrator shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination.
     11.4 Decision on Review. The Administrator shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Administrator’s
decision must be rendered within one hundred twenty (120) days after such date.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:
     (a) specific reasons for the decision;
     (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
     (c) a statement that the Claimant is entitled to receive upon request and
free of charge reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits;
     (d) a statement of the Claimant’s right to bring an action under Section
502(a) of ERISA; and
     (e) such other matters as the Administrator deems relevant.
     11.5 Designation. The Administrator may designate any other person of its
choosing to make any determination otherwise required under this Article.
     11.6 Arbitration. A Claimant whose appeal has been denied under
Section 11.4 shall have the right to submit said claim to final and binding
arbitration in the state of California pursuant to the rules of the American
Arbitration Association. Any such requests for arbitration must be filed by
written demand to the American Arbitration Association within sixty (60) days
after receipt of the decision regarding the appeal. The costs and expenses of
arbitration, including the fees of the arbitrators, shall be borne by the losing
party. The prevailing party shall recover as expenses all reasonable attorney’s
fees incurred by it in connection with the arbitration proceeding or any appeals
therefrom.
ARTICLE 12.
TRUST

-21-



--------------------------------------------------------------------------------



 



     12.1 Establishment of the Trust. The Company and the Partnership shall
establish the Trust, and each Employer shall at least annually transfer over to
the Trust such assets as the Employer determines, in its sole discretion, are
necessary to provide, on a present value basis, for its respective future
liabilities created with respect to the Account Balances for such Employer’s
Participants for all periods prior to the transfer, as well as any debits and
credits to the Participants’ Account Balances for all periods prior to the
transfer, taking into consideration the value of the assets in the trust at the
time of the transfer.
     12.2 Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.
     12.3 Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Administrator or
investment manager appointed by the Administrator, to invest and reinvest the
assets of the Trust in accordance with the applicable Trust Agreement, including
the disposition of Stock and reinvestment of the proceeds in one or more
investment vehicles designated by the Administrator.
     12.4 Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
     12.5 Limitations on Stock Distributed from the Trust.
     (a) Distribution Limit. Notwithstanding anything to the contrary in this
Plan, no contribution of Stock to or distribution of Stock from the Trust shall
be made to the extent that such contribution or distribution could impair the
Company’s status as a real estate investment trust, within the meaning of
Sections 856 through 860 of the Code, as determined by the Company, in its sole
discretion.
     (b) Reduction of Distributions. If necessary, the Administrator may reduce
the amount of any Stock and/or Stock Units to be distributed under the Plan (in
which case, such Stock and/or Stock Units will be distributed to the Participant
in a manner determined by the Administrator to comply with the distribution
limit, if any, under Section 12.5(a).
ARTICLE 13.
PROVISIONS RELATING TO SECURITIES LAWS
     13.1 Designation of Participants. With respect to any Employee or
Non-Employee Director who is then subject to Section 16 of the Exchange Act,
only the Committee may designate such Employee or Non-Employee Director as a
Participant in the Plan.
     13.2 Action by Committee. With respect to any Participant who is then
subject to Section 16 of the Exchange Act, any function of the Administrator
under the Plan relating to such Participant shall be performed solely by the
Committee, if and to the extent required to ensure the availability of an
exemption under Section 16 of the Exchange Act for any transaction relating to
such Participant under the Plan.
     13.3 Compliance with Section 16. Notwithstanding any other provision of the
Plan or any rule, instruction, election form or other form, the Plan and any
such rule, instruction or form shall be subject to any additional conditions or
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the

-22-



--------------------------------------------------------------------------------



 



application of such exemptive rule. To the extent permitted by applicable law,
such provision, rule, instruction or form shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
     13.4 Committee Approval. In order to ensure compliance with all applicable
laws, the Committee, in its discretion, may require that any transactions by any
Participant related to Stock must be pre-approved by the Committee.
ARTICLE 14.
CERTAIN CORPORATE EVENTS
     In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event, in the Administrator’s sole discretion,
affects the Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Account under the Plan, then the Administrator shall, in such manner as
it may deem equitable, adjust the number and/or kind of shares of Stock (or
other securities or property) credited to Participants’ Accounts.
     In the event of any transaction or event described in the preceding
paragraph or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate, or of changes in applicable laws, regulations, or
accounting principles, the Administrator, in its sole and absolute discretion
and on such terms and conditions as it deems appropriate, by action taken prior
to the occurrence of such transaction or event, is hereby authorized to take any
one or more of the following actions whenever the Administrator determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Account under the Plan, to facilitate such transactions or
events, or to give effect to such changes in laws, regulations or principles:
     (a) To provide that Participants’ Stock Units and the Company’s rights and
obligations with respect thereto shall be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof;
     (b) To provide that the Stock Units credited to Participants’ Accounts
shall be replaced by stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and/or kind
of shares; and
     (c) To make adjustments to the number and/or kind of Stock Units (or other
securities or property) credited to Participants’ Accounts.
ARTICLE 15.
MISCELLANEOUS
     15.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

-23-



--------------------------------------------------------------------------------



 



     15.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of any Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     15.3 Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Election Form(s), as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Election Form(s).
     15.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     15.5 Sources of Stock. If Stock is credited under the Plan in the Trust in
connection with a deferral of Restricted Stock, the shares so credited shall be
deemed to have originated, and shall be counted against the number of shares
reserved under the Equity Plan under which they were granted.
     15.6 Tax Withholding.
     (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Administrator may reduce the Annual Deferral Amount in
order to comply with this Section 15.6.
     (b) Company Matching Amounts. When a Participant becomes vested in a
portion of his or her Company Matching Account, the Participant’s Employer(s)
shall withhold from the Participant’s Base Annual Salary and/or Bonus that is
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes. If necessary, the Administrator may reduce
the vested portion of the Participant’s Company Matching Account in order to
comply with this Section 15.6.
     (c) Restricted Stock Amounts. For each Plan Year in which a Restricted
Stock Amount is being first credited to a Participant’s Account Balance, or at
the time any dividends are credited to the Participant’s Accounts, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
Base Annual Salary, Bonus and Restricted Stock that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Restricted Stock Amount. If necessary, the
Administrator may reduce the Restricted Stock Amount in order to comply with
this Section 15.6.
     (d) Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of

-24-



--------------------------------------------------------------------------------



 



the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.
     (e) Participant May Satisfy Tax Obligations in Cash. The Administrator, in
its sole discretion, may allow a Participant to pay to his or her Employer, in
cash, any amounts required to be withheld by the Employer in connection with the
Plan in lieu of having such amounts withheld from his or her deferrals or
distributions.
     15.7 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
     15.8 Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account Balance until all legal and contractual
obligations of the Employers relating to establishment of the Plan and the
making of such payments shall have been complied with in full. In addition, the
Company shall impose such restrictions on Stock delivered to a Participant
hereunder and any other interest constituting a security as it may deem
advisable in order to comply with the Securities Act, the requirements of the
New York Stock Exchange or any other stock exchange or automated quotation
system upon which the Stock is then listed or quoted, any state securities laws
applicable to such a transfer, any provision of the Company’s Articles of
Incorporation or Bylaws, or any other applicable law or applicable regulation.
     15.9 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.
     15.10 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.
     15.11 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.
     15.12 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
General Counsel
AMB Property Corporation
Pier 1, Bay 1
San Francisco, California 94111
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

-25-



--------------------------------------------------------------------------------



 



     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     15.13 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     15.14 Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     15.15 Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     15.16 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.
     15.17 Court Order. The Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Administrator has
been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Administrator, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.
     15.18 Accelerated Distributions, Trust Distributions and Plan
Interpretation.
     (a) Accelerated Distributions. If, for any reason, all or any portion of a
Participant’s benefits under this Plan becomes subject to a penalty tax amount
under Section 409A and the final Department of Treasury rules, regulations and
other guidance promulgated thereunder, the Administrator may rescind the
election subject to such penalty tax and accelerate the payment of such benefits
at its discretion, provided that any such distribution will remain subject to
penalty tax to the extent required by Section 409A and the final rules and
regulations.
     (b) Trust Distributions. If the Trust terminates in accordance with the
provisions of the Trust and benefits are distributed from the Trust to a
Participant in accordance with such provisions, the Participant’s benefits under
this Plan shall be reduced to the extent of such distributions.
     (c) Plan Interpretation. The Plan shall be interpreted, construed,
administered and operated in good faith in a manner that satisfies the
requirements of Section 409A of the Code, Internal Revenue Service Notice 2005-1
and the final and proposed Department of Treasury rules, regulations and other
guidance promulgated thereunder. Nothing in this Plan shall be construed as an
entitlement to or guarantee of any particular tax treatment to a Participant.

-26-



--------------------------------------------------------------------------------



 



     15.19 Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
     15.20 Status of Company as a REIT. Notwithstanding any provision of this
Plan or any Participant’s election to the contrary, the Partnership, the Company
and the Administrator shall have the right at any time, and from time to time,
to amend this Plan or to take any other action which it or they deem to be
necessary or appropriate in order to avoid or cure any impairment of the
Company’s status as a real estate investment trust under Sections 856 et. seq.
of the Code or to avoid or cure any violation of the Company’s Articles of
Incorporation.
     IN WITNESS WHEREOF, the Company and the Partnership have signed this Plan
document as of September 13, 2007.

                  AMB Property Corporation, a Maryland corporation    
 
           
 
  By:   /s/ Thomas S. Olinger
 
   
 
           
 
  Title:   Chief Financial Officer    

                  AMB Property, L.P.,a Delaware limited partnership    
 
           
 
  By:   AMB Property Corporation,    
 
      a Maryland Corporation, its general partner    
 
           
 
  By:   /s/ Thomas S. Olinger
 
   
 
           
 
  Title:   Chief Financial Officer    

-27-